Case 3:18-cv-14563-BRM-TJB Document1-1 Filed 10/02/18 Page 1 of 1 PagelD: 24

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1. (a) PLAINTIFFS
NEW JERSEY COALITION OF AUTOMOTIVE RETAILERS, INC.

(b) County of Residence of First Listed Plaintiff Mercer
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Wilentz, Goldman & Spitzer, P.A., 90 Woodbridge Center Dr.,
Woodbridge, NJ 07095 - 732-636-8000

DEFENDANTS

NOTE:

Attorneys (If Known}

 

County of Residence of First Listed Defendant

MAZDA MOTOR OF AMERICA, INC.

Out of State

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

(3 Federal Question
(U.S. Government Not a Party)

O ft U.S, Government

Plaintiff

M4 Diversity
(Indicate Citizenship of Parties in Item Il)

0 2 US. Government
Defendant

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversity Cases Only)
P

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" in One Box for Plaintiff

and One Box for Defendant)

TF DEF PTF DEF
Citizen of This State 01 1 Incorporated or Principal Place 4 =#O4
of Business In This State
Citizen of Another State o2 2 Incorporated and Principal Place os 5
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation go6 O86

Foreign Country

 

 

Click here for: Nature o

Suit Code Descriptions.
OTHER STATUTES ]

 

 

(J 375 False Claims Act

G 376 Qui Tam 31 USC
3729(a))

1 400 State Reapportionment

0 410 Antitrust

(3 430 Banks and Banking

450 Commerce

O 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

 

 

I CONTRACT TORTS FORPELLUREPENALIY. BANKRUPICY

CG 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 9 625 Drug Related Seizure ( 422 Appeal 28 USC 158

O 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal

130 Miller Act (3 315 Airplane Product Product Liability 690 Other 28 USC 157

O 140 Negotiable Instrument Liability ( 367 Health Care/

C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical y RICE
& Enforcement of Judgment Slander Personal Injury 0) 820 Copyrights

0 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent

0 152 Recovery of Defaulted Liability ( 368 Asbestos Personal 0 835 Patent - Abbreviated
Student Loans © 340 Marine Injury Product New Drug Application
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark

1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran's Benefits ( 350 Motor Vehicle € 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff

0 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923)

1 190 Other Contract Product Liability 1 380 Other Personal 720 Labor/Management O 863 DIWC/DIWW (405(g))

195 Contract Product Liability | 360 Other Personal Property Damage Relations D 864 SSID Title XVI

& 196 Franchise Injury © 385 Property Damage 1 740 Railway Labor Act O 865 RSI (405(g))

© 751 Family and Medical
Leave Act

C 480 Consumer Credit

OG 490 Cable/Sat TV

850 Securities/Commodities/
Exchange

(3 890 Other Statutory Actions

C 891 Agricultural Acts

( 893 Environmental Matters

1 895 Freedom of Information

 

 

0) 362 Personal Injury - Product Liability
_ Medical Malpractice
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus:

463 Alien Detainee
510 Motions to Vacate

© 441 Voting
© 442 Employment

CO 220 Foreclosure
1 230 Rent Lease & Ejectment

(3 790 Other Labor Litigation
0 791 Employee Retirement
Income Security Act

IMMIGRATION

FEDERAL TAN SUITS
1 870 Taxes (U.S. Plaintiff

or Defendant)
{7 871 IRS—Third Party
26 USC 7609

 

1 240 Torts to Land O 443 Housing/ Sentence
C 245 Tort Product Liability Accommodations 530 General
290 All Other Real Property 0 445 Amer. w/Disabilities - 535 Death Penalty
Employment Other:
(3 446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

555 Prison Condition
560 Civil Detainee -
Conditions of

0 448 Education

0000 O08 00

© 462 Naturalization Application
465 Other Immigration
Actions

 

 

 

Confinement

 

Act

C1 896 Arbitration

01 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

PX 1 Original (32 Removed from
Proceeding State Court

1 3  Remanded from 14

Appellate Court

Reinstated or 3 5 Transferredfrom © 6 Multidistri
Reopened Another District Litigation -
(specify) Transfer

0 8 Multidistrict
Litigation -
Direct File

ct

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. §1332 and 28 U.S.C. §2201 and 2202

Declaratory judgment action for violation of the New Jersey Franchise Practices Act, NSA 56:10-7.4

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 0.00 JURY DEMAND: O Yes XINo
VIEL RELATED CASE(S)
IF ANY (ee msimuction)! gp DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
10/02/2018 /s/ MARVIN J. BRAUTH
FOR OFFICE USE ONLY
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

AMOUNT
